Citation Nr: 1529470	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  15-03 712	)	DATE
	)
	)


THE ISSUE

Whether the December 14, 2010 Board decision denying service connection for hepatitis C should be revised or reversed on the grounds of clear and unmistakable error (CUE).  


REPRESENTATION

Moving party represented by:  James M. McElfresh II, Agent


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran is the Moving Party in this action.  He had active service from January 1971 to March 1974.  

This matter is currently before the Board on the Moving Party's September 2014 motion for revision or reversal on the grounds of CUE in the December 14, 2010 Board decision, which denied service connection for hepatitis C.  


FINDINGS OF FACT

1.  On December 14, 2010, the Board issued a decision denying service connection for hepatitis C.  The Moving Party was provided a copy of the decision.  The Moving Party did not appeal the adverse decision to the United States Court of Appeals for Veterans Claims (Court).  

2.  There is no undebatable error of fact or law in the December 14, 2010 Board decision which would change the disposition of the denial of service connection for hepatitis C.  


CONCLUSION OF LAW

The criteria for revision or reversal of the December 14, 2010 Board decision on the grounds of CUE have not been met.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400-1404 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced the Department of Veterans Affairs' (VA's) duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The Court has directed that the VCAA does not apply to motions for revision or reversal based on CUE.  Hines v. Principi, 18 Vet. App. 227, 235 (2004); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  See also 38 C.F.R. § 20.1411 (obligations imposed by other statutes listed are not applicable to motions to revise or reverse Board decisions).  The Court has clarified that CUE motions are not conventional appeals, but rather are requests for revision of previous decisions.  A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Moreover, that litigant has the burden of establishing CUE on the basis of the evidence then of record.  Livesay, 15 Vet. App. at 178-179.  As such, the duties specified in the VCAA are not applicable to allegations of CUE in a prior Board decision.  Sorakubo v. Principi, 16 Vet. App. 120, 122 (2002), citing Livesay at 165.  In February 2015, the Moving Party was informed in writing of the law and regulations governing the standard of CUE.  

Clear and Unmistakable Error - Law and Regulations

A prior final Board decision must be reversed or revised where evidence establishes that there is CUE in the prior final decision.  38 U.S.C.A. §§ 5109A, 7111;  
38 C.F.R. §§ 20.1400-02.  All final Board decisions are subject to revision on the basis of CUE except for those decisions which have been appealed to and decided by the Court, and decisions on issues which have subsequently been decided by the Court.  38 C.F.R. § 20.1400.

The motion to review a prior final Board decision on the basis of CUE must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions that fail to comply with these requirements shall be dismissed without prejudice to refiling.  See 38 C.F.R. § 20.1404(b); see also Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000); Simmons v. Principi, 17 Vet. App. 104 (2003).

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice.  38 C.F.R. Part 20 (2014).  Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Review for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 U.S.C.A. § 7111; 
38 C.F.R. §§ 20.1403, 20.1404.

CUE is established when the following conditions are met.  First, either (1) the correct facts contained in, or constructively contained in, the record were not before the adjudicator, or (2) the statutory or regulatory provisions extant at the time were incorrectly applied.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Second, the alleged error must be "undebatable," not merely "a disagreement as to how the facts were weighed or evaluated."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Finally, the error must have "manifestly changed the outcome" of the decision being attacked on the basis of CUE at the time the decision was rendered.  Id. at 313-314, 320; see Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (expressly adopting "manifestly changed the outcome" language in Russell); see also Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993); Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

Examples of situations that are not CUE include: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the moving party with the development of facts relevant to his claim; or (3) a disagreement as to how the facts were weighed or evaluated.  See 
38 C.F.R. § 20.1403(d).  CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  See 38 C.F.R. § 20.1403(e).

A mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed administrative error during the adjudication process.  See Luallen v. Brown, 8 Vet. App. 92 (1995).  The mere misinterpretation of facts also does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991), receded from on other grounds in McGinnis v. Brown, 4 Vet. App. 239 (1993).  

In addition, the law precludes remands or other referral for the purpose of deciding the motion.  38 U.S.C.A. § 7111(e); 38 C.F.R. § 20.1405(b).  The "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) does not apply to a Board decision on a motion to revise a Board decision on the grounds of CUE.  38 C.F.R. § 20.1411(a).

Clear and Unmistakable Error - Analysis

Historically, the Moving Party's original claim of service connection for hepatitis C was denied by the VA Regional Office in December 2006, and denied by the Board in the December 14, 2010 decision at issue.  In March 2011, the Moving Party filed a motion for revision or reversal of the December 14, 2010 Board decision on the basis of CUE, which the Board dismissed without prejudice to refile in September 2014.  Also in September 2014, the Board reopened the Moving Party's claim of service connection for recurrent hepatitis, to include acute hepatitis residuals, hepatitis A, hepatitis B, and hepatitis C, and remanded the claim for additional development.  

In September 2014, the Moving Party refiled a motion for revision or reversal of the December 14, 2010 Board decision on the basis of CUE.  In March 2015, the Moving Party provided additional argument in support of the CUE motion.  The Moving Party specifically contends that the Board committed CUE in not finding an in-service occurrence of hepatitis C.  In the September 2014 CUE Motion, the Moving Party's representative argued that the Board's finding of no competent evidence that the Moving Party was diagnosed with hepatitis C in service represented CUE as "records in the [claims file] show the [Moving Party] was diagnosed [in service] with hepatitis C and hospitalized as well."  In the March 2015 CUE Motion, the Moving Party's representative argued that "it remains undebatable and undisputable that the [Moving Party] was diagnosed and treated in service for hepatitis."  The Board finds that this is an allegation of an error of fact in the December 14, 2010 Board decision; the Moving Party has not made an allegation of an error of law.  

Generally, establishing service connection requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the December 14, 2010 decision, the Board found that the Moving Party's hepatitis C was not manifested during active service, and any current hepatitis C was not otherwise related to active service.  

The Moving Party contends that he was diagnosed with, and hospitalized for, hepatitis during active service as documented in his service treatment records, and specifically contends that he was diagnosed and treated for hepatitis C.  See, e.g., September 2014 CUE Motion.  The Moving Party contends that the Board failed to consider, and/or failed to accurately interpret, his service treatment records documenting treatment for hepatitis C, and therefore, committed CUE in the December 14, 2010 decision.  

After review of the evidence of record, the Board did not fail to consider the Moving Party's service treatment records prior to promulgation of the December 14, 2010 decision.  In the December 14, 2010 decision, the Board considered the Moving Party's service treatment records that documented a diagnosis of, and treated for, acute hepatitis.  The Board specifically noted that "[s]ervice records from January 20, 1971, do indicate that the [Moving Party] was noticed to be jaundiced while processing for induction to the Basic training Course.  At that time the [Moving Party] was admitted for hospitalization."  See December 14, 2010 Board Decision p. 4.  The Board further noted that "[h]ospitalization lasted for 43 days, until March 4, 1971.  The diagnosis was acute hepatitis, presumed viral, documented by serial hepatic enzymes and function tests."  Id at pp. 4-5.  The Moving Party has made no allegation that the service treatment records contained in the claims file are incomplete.  

The Board found that the in-service manifestation of acute viral hepatitis was not an in-service manifestation of hepatitis C.  In support of this finding of fact, the Board relied on two VA examiner opinions, provided in November 2006 and May 2008.  Both VA examiners considered the Moving Party's in-service manifestation of acute viral hepatitis and both opined that it was less likely than not a manifestation of hepatitis C.  In the November 2006 VA examination report, the VA examiner opined that it was unlikely that the Moving Party's in-service episode in 1971 was caused by hepatitis C, indicating that "if there is a viral illness causing jaundice related to the onset of hepatitis C, it is not as severe an illness as, for example, hepatitis A.  Therefore to be hospitalized for two or three months, one might think this could be more likely to have been hepatitis A."  See also December 14, 2010 Board Decision p. 5.  In the May 2008 VA examination report, the VA examiner opined that the "hepatitis that the [Moving Party] had in 1971 was most likely a hepatitis A event as there does not seem to be any issues leading up to that acute episode that would suggest the hepatitis C exposure other than [a] possible tattoo."  See also id at p. 6.  The Board also noted that "blood testing for hepatitis C did not become available until 1992."  As a result, the Board found no "competent evidence that the [Moving Party] was diagnosed with hepatitis C in service."  Id at p. 8.  

In contrast, the Moving Party contends that the in-service manifestation of acute viral hepatitis was an in-service manifestation of hepatitis C, and further contends that had the service treatment records "been properly reviewed[,] the outcome in the decision would have been manifestly different."  See March 2015 CUE Motion; see also September 2014 CUE Motion.  The Moving Party does not provide supporting evidence or argument as to why he contends the in-service manifestation, diagnosed as "acute hepatitis, presumed viral," was in-fact an episode of hepatitis C; instead, the Moving Party's argument is that the service treatment records are clear on their face and the Board has mischaracterized their meaning.  However, as indicated above, the Board, in considering all the evidence of record includes the Moving Party's lay contentions, found that the in-service manifestation of acute viral hepatitis was not an in-service episode of hepatitis C.  In its determination, the Board found the two VA opinions probative as to the question of an in-service manifestation of hepatitis C.  While the Moving Party disagrees with how the Board evaluated and weighed the evidence of record in reaching its determination, these allegations do not rise to the level of CUE.  38 C.F.R. § 20.1403(d); Russell, 3 Vet. App. at 313-14; Thompson, 1 Vet. App. at 253. 

For these reasons, the Board finds that the December 14, 2010 Board decision is not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 20.1403, 20.1404.  


ORDER

The December 14, 2010 Board decision, which denied service connection for hepatitis C, did not contain CUE, and the motion for revision or reversal of that decision is denied.  



                       ____________________________________________
	K. J. Alibrando 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



